NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PAUL M. DEAN, JR.,
Plczintiff-Appellan,t,
V.
UNITED STATES,
Defendcmt-Appellee.
2010-5113
Appeal from the United States Court of Federal Claims in
case no. 09-CV-392, Judge Margaret M. SWee_ney.
ON MOTION
ORDER
Pau1 M. Dean, Jr. moves without opposition for exten-
sions of time to file his opening brief and his reply brief.
Dean also moves without opposition for a stay of further
proceedings in this court pending action by the Air Force
Board for Correction of Military Records (AFBCl\/[R).
Upon consideration thereof

DEAN v. Us 2
IT IS ORDERED THAT:
(1) The motions for extensions of time are granted.
The court’s dismissal order is vacated, the court’s man-
date is recal1ed, and Dean’s opening and reply briefs are
accepted as timely filed
(2) The motion for a stay of proceedings is denied
without prejudice. The case is ready for assignment to a
merits panel.
FoR THE CoURT
 28 mm lsi Jan Horbaly  ‘ '
Date J an Horbaly v '
Clerk
cc: l\/lichael D.J. Eisenberg, Esq. . F"_£
J _ _ u.s. count oFAPP£ALs FoR
°hn S Gr°at’ ESq me FEoERAL macon
319 nec 2 3 2010
.|AH lElRBALY
croix